DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 21 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,299,910 B2 and U.S. Patent No. 10,945,832 B2has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney David M. Doyle on 21 April 2021. 
The application has been amended as follows:

1.	(Currently Amended)		An apparatus comprising:
	an intraocular pseudophakic contact lens comprising:

		haptics extending radially from the optical lens and configured to be inserted under an anterior leaflet of a capsular wall in an eye in order to capture and confine the haptics under the anterior leaflet and secure the intraocular pseudophakic contact lens against an artificial intraocular lens in the eye;
	wherein anterior surfaces of the haptics [[are]] comprise capsular wall-engaging surfaces configured to contact an inner capsular wall surface at the anterior leaflet, the capsular wall-engaging surfaces configured to promote confinement, capture, or attachment of the haptics; [[and]] 
wherein posterior surfaces of the haptics comprise ridges configured to capture at least one edge of the artificial intraocular lens in order to secure the intraocular pseudophakic contact lens to the artificial intraocular lens; and
wherein at least part of the anterior surface of each of the haptics is angled posteriorly with respect to an anterior surface of the optical lens and at least part of the posterior surface of each of the haptics is angled posteriorly with respect to a posterior surface of the optical lens.

2.	(Currently Amended)		The apparatus of Claim 1, wherein [[:]] the intraocular pseudophakic contact lens further comprises at least one alignment marking on at least one of the haptics, the at least one alignment marking configured to identify a proper orientation of the intraocular pseudophakic contact lens.



3.	(Original)	The apparatus of Claim 1, wherein:
each of the haptics comprises an inner portion and an outer portion;
the inner portion of each haptic is positioned between the optical lens and the outer portion of the haptic; and
the outer portion of each haptic has a thickness that tapers from a larger thickness adjacent the inner portion of the haptic to a smaller thickness adjacent an outer edge of the haptic. 

4.	(Original)	The apparatus of Claim 3, wherein, for each haptic, the ridge is defined where the larger thickness of the outer portion of the haptic meets a smaller thickness of the inner portion of the haptic. 

5.	(Original)	The apparatus of Claim 1, wherein the ridge of each haptic comprises a lip projecting from the ridge and extending inward from the ridge.

6.	(Currently Amended)		The apparatus of Claim 1, wherein [[an]] the anterior surface of the optical lens and portions of the anterior surfaces of the haptics collectively form a convex surface. 



8.	(Original)	The apparatus of Claim 1, wherein the optical lens is multi-focal. 

9.	(Currently Amended)		The apparatus of Claim [[8]] 1, wherein different portions of the optical lens provide different amounts of magnification. 

10.	(Currently Amended)		The apparatus of Claim 1, wherein:
the intraocular pseudophakic contact lens further comprises multiple segments positioned around the optical lens;
a bottom surface of each segment is located below [[a]] the posterior surface of the optical lens; and
the segments are configured to separate the optical lens from the artificial intraocular lens.

11.	(Currently Amended)		A system comprising:
an artificial intraocular lens comprising a first optical lens and first haptics configured to be implanted within a capsular bag in an eye; and
	an intraocular pseudophakic contact lens comprising:
		a second optical lens; and
		second haptics extending radially from the second optical lens and configured to 
	wherein anterior surfaces of the second haptics [[are]] comprise capsular wall-engaging surfaces configured to contact an inner capsular wall surface at the anterior leaflet, the capsular wall-engaging surfaces configured to promote confinement, capture, or attachment of the second haptics; [[and]]
wherein posterior surfaces of the second haptics comprise ridges configured to capture at least one edge of the artificial intraocular lens in order to secure the intraocular pseudophakic contact lens to the artificial intraocular lens; and
wherein at least part of the anterior surface of each of the second haptics is angled posteriorly with respect to an anterior surface of the second optical lens and at least part of the posterior surface of each of the second haptics is angled posteriorly with respect to a posterior surface of the second optical lens.

12.	(Original)	The system of Claim 11, wherein:
each of the second haptics comprises an inner portion and an outer portion;
the inner portion of each second haptic is positioned between the second optical lens and the outer portion of the second haptic; and
the outer portion of each second haptic has a thickness that tapers from a larger thickness adjacent the inner portion of the second haptic to a smaller thickness adjacent an outer edge of the second haptic. 

13.	(Original)	The system of Claim 12, wherein, for each second haptic, the ridge is defined where the larger thickness of the outer portion of the second haptic meets a smaller thickness of the inner portion of the second haptic. 

14.	(Original)	The system of Claim 11, wherein the ridge of each second haptic comprises a lip projecting from the ridge and extending inward from the ridge.

15.	(Original)	The system of Claim 11, wherein the intraocular pseudophakic contact lens comprises at least three second haptics extending radially from the second optical lens. 

16.	(Original)	The system of Claim 11, wherein the second optical lens is multi-focal. 

17.	(Currently Amended)		The system of Claim [[16]] 11, wherein different portions of the second optical lens provide different amounts of magnification. 

18.	(Currently Amended)		The system of Claim 11, wherein:
the intraocular pseudophakic contact lens further comprises multiple segments positioned around the second optical lens;
a bottom surface of each segment is located below [[a]] the posterior surface of the 
the segments are configured to separate the second optical lens from the artificial intraocular lens.

19.	(Original)	The system of Claim 11, wherein the second haptics are shorter than the first haptics.

	20.	(Currently Amended)		An apparatus comprising:
	an intraocular pseudophakic contact lens comprising:
 		an optical lens; and
		at least three haptics extending radially from the optical lens and configured to be inserted under an anterior leaflet of a capsular wall in an eye in order to capture and confine the haptics under the anterior leaflet and secure the intraocular pseudophakic contact lens against an artificial intraocular lens in the eye;
	wherein anterior surfaces of the haptics [[are]] comprise capsular wall-engaging surfaces configured to contact an inner capsular wall surface at the anterior leaflet, the capsular wall-engaging surfaces configured to promote confinement, capture, or attachment of the haptics; 
wherein posterior surfaces of the haptics comprise ridges and lips projecting inward from the ridges, the ridges and lips configured to capture at least one edge of the artificial intraocular lens in order to secure the intraocular pseudophakic contact lens to the artificial intraocular lens;
wherein each of the haptics comprises an inner portion and an outer portion;
wherein the inner portion of each haptic is positioned between the optical lens and the 
wherein the inner portion of each haptic projects outward and posteriorly from the optical lens; and
wherein, for each haptic, the ridge is defined where a larger thickness of the outer portion of the haptic meets a smaller thickness of the inner portion of the haptic.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest an apparatus comprising the combination of structural and functional limitations as set forth in above-amended independent claims 1, 11, and 20, particularly an intraocular pseudophakic contact lens comprising:
 		an optical lens; and
		haptics extending radially from the optical lens and configured to be inserted under an anterior leaflet of a capsular wall in an eye in order to capture and confine the haptics under the anterior leaflet and secure the intraocular pseudophakic contact lens against an artificial intraocular lens in the eye;
	wherein anterior surfaces of the haptics comprise capsular wall-engaging surfaces configured to contact an inner capsular wall surface at the anterior leaflet, the capsular wall-engaging surfaces configured to promote confinement, capture, or attachment of the haptics; 
wherein posterior surfaces of the haptics comprise ridges configured to capture at least one edge of the artificial intraocular lens in order to secure the intraocular pseudophakic contact lens to the artificial intraocular lens; and
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Examiner, Art Unit 3774 
/DAVID H WILLSE/             Primary Examiner, Art Unit 3774